[Cite as Scanlon v. Brunsman, 112 Ohio St. 3d 151, 2006-Ohio-6522.]




            SCANLON, APPELLANT, v. BRUNSMAN, WARDEN, APPELLEE.
     [Cite as Scanlon v. Brunsman, 112 Ohio St. 3d 151, 2006-Ohio-6522.]
Habeas corpus — Habeas corpus relief not proper when petitioner is not entitled
        to immediate release from custody — Court of appeals’ denial of writ
        affirmed.
            (No. 2006-1482 ─ Submitted November 15, 2006 ─ Decided
                                 December 27, 2006.)
                APPEAL from the Court of Appeals for Ross County,
                                    No. 06CA2902.
                                __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment dismissing a habeas corpus
petition.
        {¶ 2} On May 30, 2006, appellant, Neil P. Scanlon, filed a petition in the
Court of Appeals for Ross County for a writ of habeas corpus to compel appellee,
Chillicothe Correctional Institution Warden Timothy Brunsman, to release him
from prison. Scanlon claimed that he was entitled to be released on August 23,
2006, instead of his scheduled release date of December 23, 2006. On June 29,
2006, which was before the release date that Scanlon claimed, the court of appeals
dismissed the petition.
        {¶ 3} In this appeal as of right, Scanlon contends that the court of
appeals erred in dismissing his petition.
        {¶ 4} In general, habeas corpus is proper in the criminal context only if
the petitioner is entitled to immediate release from prison or some other physical
confinement.     Crase v. Bradshaw, 108 Ohio St. 3d 212, 2006-Ohio-663, 842
N.E.2d 513, ¶ 5; State ex rel. Smirnoff v. Greene (1998), 84 Ohio St. 3d 165, 167,
                              SUPREME COURT OF OHIO




702 N.E.2d 423. Because Scanlon claimed he was entitled to an earlier release
date but not to immediate release from prison, he did not state a viable habeas
corpus claim. See, e.g., Hanes v. Haviland (2001), 93 Ohio St. 3d 465, 466, 755
N.E.2d 898 (“At best, even if Hanes is entitled to good-time credit, he would have
been entitled to earlier consideration of release on parole rather than outright
release from prison. Because extraordinary relief in habeas corpus is restricted to
immediate release from confinement, the court of appeals properly dismissed the
petition”); State ex rel. Johnson v. Ohio Dept. of Rehab. and Corr. (2002), 95
Ohio St. 3d 70, 71, 765 N.E.2d 356. The contentions that Scanlon raises on appeal
do not alter this dispositive fact.
        {¶ 5} Therefore, we affirm the judgment of the court of appeals.
                                                               Judgment affirmed.
        MOYER, C.J., RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR,
O’DONNELL and LANZINGER, JJ., concur.
                                __________________
        Neil P. Scanlon, pro se.
        Jim Petro, Attorney General, and Jerri L. Fosnaught, Assistant Attorney
General, for appellee.
                              _____________________




                                        2